              Case 2:20-cr-00110-RSL Document 84 Filed 09/21/20 Page 1 of 3




 1                                                             The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                         NO. CR20-110 RSL
11
                               Plaintiff,
12
                                                        ORDER CONTINUING TRIAL AND
13                                                      PRETRIAL MOTIONS DATES
                          v.
14
      1.      RAOUL V. NORMANDIA, JR.,
15
      2.      CHASE FRIEDRICH, and
16
      3.      IVAN ARMENTA,
17
                               Defendants.
18
19          THIS MATTER comes before the Court following a status conference held on
20 September 21, 2020, where the Court ruled, over the objection of defendant Raoul V.
21 Normandia, Jr. that, in the interest of justice, the trial should be continued to Monday,
22 February 8, 2021 and the pretrial motions deadline should be extended to Friday,
23 January 8, 2021. Having considered the concerns expressed at the status conference on
24 September 21, 2020, two defendants’ knowing and voluntary waivers, and the remainder
25 of the record, and finding that the Court may continue the trial date even in the absence of
26 a speedy trial waiver by Mr. Normandia, 18 U.S.C. 3161(b); United States v. Ramirez,
27 213 F.3d 1149 (9th Cir. 2000), the Court HEREBY FINDS good cause to strike the
28
     Order Continuing Trial Date - 1                                     UNITED STATES ATTORNEY
                                                                         700 STEWART STREET SUITE 5220
     U.S. v. Normandia, et al., CR20-110 RSL
                                                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
                 Case 2:20-cr-00110-RSL Document 84 Filed 09/21/20 Page 2 of 3




 1 pretrial motions deadline and trial date, and to continue those dates into 2021. The
 2 COURT HEREBY ORDERS:
 3          1.      As reflected in General Orders of 01-20, 08-20, and 13-20 of the United
 4 States District Court for the Western District of Washington addressing measures to
 5 reduce the spread and health risks from COVID-19, and other prior orders incorporated
 6 herein by reference, a jury trial in this case cannot proceed on the currently scheduled
 7 trial date of October 5, 2020, due to the COVID-19 pandemic, public health concerns and
 8 social distancing requirements, and the inability to impanel a jury and accommodate the
 9 multiple defendants, their counsel, government counsel, witnesses, and interpreters.
10          2.      Failure to grant a continuance would deny counsel the reasonable time
11 necessary for effective preparation, taking into account the exercise of due diligence,
12 within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv). This is particularly true where, as
13 is the case here, the COVID-19 pandemic has created challenges for counsel for the
14 defendants to effectively assist in their representation of their clients.
15          3.      The nature of the charges, the number of defendants, and the voluminous
16 discovery renders this case to be so unusual and complex that it is unreasonable to expect
17 adequate preparation for pretrial proceedings and trial within the time limits of the
18 Speedy Trial Act under 18 U.S.C. § 3161(h)(7)(B)(ii).
19          4.      Failure to grant a continuance would likely result in a miscarriage of
20 justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
21          5.      The additional time requested is a reasonable period of delay, and that the
22 additional time requested between the current trial date of October 5, 2020, and the
23 proposed trial date of February 8, 2021, is necessary to provide defense counsel
24 reasonable time to prepare for trial considering all of the facts set forth at the September
25 21, 2020 status conference and above.
26          6.      Such a continuance would serve the ends of justice, and these factors
27 outweigh the best interests of the public and the defendant in a more speedy trial, within
28 the meaning of 18 U.S.C. § 3161(h)(7)(A).
     Order Continuing Trial Date - 2                                       UNITED STATES ATTORNEY
                                                                           700 STEWART STREET SUITE 5220
     U.S. v. Normandia, et al., CR20-110 RSL
                                                                            SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                 Case 2:20-cr-00110-RSL Document 84 Filed 09/21/20 Page 3 of 3




 1          7.       Defendants Chase Friedrich and Ivan Armenta have signed waivers
 2 indicating that they have been advised of the right to a speedy trial and that, after
 3 consulting with counsel, they have knowingly and voluntarily waived that right and
 4 consented to the continuation of their trial to a date up to and including February 28,
 5 2021, which will allow trial to start on February 8, 2021.
 6          IT IS HEREBY ORDERED that the trial date by continued from October 5, 2020
 7 to February 8, 2021.
 8          IT IS FURTHER ORDERED that the pretrial motions deadline be continued to
 9 January 8, 2021.
10          IT IS FURTHER ORDERED that the period of time from the current trial date of
11 October 5, 2020, up to and including February 28, 2021, with regard to defendants Chase
12 Friedrich and Ivan Armenta, and up to and including February 8, 2021, with regard to
13 defendant Raoul V. Normandia, Jr., shall be excluded for speedy trial purposes under
14 18 U.S.C. § 3161(h)(7)(A) and (h)(7)(B)(iv). The period of delay attributable to the
15 filing and granting of this motion is excluded for speedy trial purposes pursuant to
16 18 U.S.C. §§ 3161(h)(1)(D), (h)(7)(A), and (h)(7)(B).
17          IT IS SO ORDERED.
18          DATED this 21st day of September, 2020.
19
20
21
                                                      A
                                                      Robert S. Lasnik
22                                                    United States District Judge

23
24
     Presented by:
25
26 s/Lyndsie R. Schmalz
   LYNDSIE R. SCHMALZ
27 Assistant United States Attorney
28
     Order Continuing Trial Date - 3                                      UNITED STATES ATTORNEY
                                                                          700 STEWART STREET SUITE 5220
     U.S. v. Normandia, et al., CR20-110 RSL
                                                                           SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
